Citation Nr: 1218423	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-36 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or due to herbicide exposure.

2.  Entitlement to service connection for renal insufficiency, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
  

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966 and from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2007 rating decision, the RO denied the Veteran's request to reopen the claim for service connection for hypertension.  In the December 2008 rating decision, the RO, in part, denied service connection for renal insufficiency.  During the pendency of this appeal and in a November 2008 rating decision, the RO reopened the Veteran's previously denied claim for service connection for hypertension, but denied the claim on the merits.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2010.  A copy of the hearing transcript has been associated with the claims file.  The Board remanded the case to the RO for additional development in September 2010.


FINDINGS OF FACT

1.  The competent and probative evidence fails to demonstrate that the Veteran's hypertension is related to active service or any incident therein, that it was manifested within one year of separation from service, or that it resulted from his service-connected diabetes, on either a causation or aggravation basis.

2.  The competent and probative evidence fails to demonstrate that the Veteran has renal insufficiency that is related to active service or any incident therein, or to his service-connected diabetes, on either a causation or aggravation basis.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, cannot be presumed to have been, and is not shown to be due to, the result of, or aggravated by service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Renal insufficiency was not incurred in or aggravated by service, cannot be presumed to have been, and is not shown to be due to, the result of, or aggravated by service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in April 2007, October 2007, and June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The April 2007 letter provided this notice to the Veteran with respect to his claim for hypertension and the October 2007 letter provided this information with respect to the Veteran's claim for renal insufficiency.

The Board observes that with respect to the issue of hypertension the April 2007 letter was sent to the Veteran prior to the July 2007 rating decision and with respect to the issue of renal insufficiency the October 2007 letter was sent to the Veteran prior to December 2007.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the April 2007 and October 2007 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, service personnel records and VA treatment records are associated with the claims folder.

In September 2010 the Board remanded the issues to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to provide VA examinations.  The requested examinations having been afforded, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were obtained in July 2004 with regard to the issue of hypertension, in December 2009 and December 2010 with regard to both issues.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board notes that VA examinations provided in November 2007 and July 2010 in conjunction with the Veteran's service-connected diabetes mellitus, type II, also provide information regarding both issues.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including cardiovascular-renal disease as well as hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non-service connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See Allen at 448; 71 Fed. Reg. 52744 (2011).  The Board notes, as will be further demonstrated below that the competent evidence does not indicate that either the Veteran's hypertension or any renal insufficiency is secondary to the Veteran's service-connected diabetes mellitus, type II, as such there is no need to determine a baseline level.  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Veteran contends that he has renal insufficiency that is related directly to his active duty service or secondarily to his diabetes mellitus, type II, and hypertension that is related directly to his active duty service to include as due to herbicide exposure or secondarily to his diabetes mellitus, type II. 

I.  Renal Insufficiency

As stated the Veteran contends that he has renal insufficiency that is the result of his active duty service and/or secondary to his service-connected diabetes mellitus.  

The Board notes initially that there is some discrepancy with regard to whether the Veteran currently has a diagnosis of renal insufficiency.  In this regard the Board observes that a November 2007 VA examiner noted that the Veteran had grade 2 renal insufficiency which seemed to be caused by a mix of longstanding hypertension and poorly controlled diabetes.  A separate May 2007 letter from the Veteran's treating VA nurse practitioner stated that the Veteran's kidneys were being impacted as a direct result of diabetes.  In addition, a March 2008 treatment note from the Veteran's VA physician included a notation that the Veteran had stage II kidney disease due to diabetes mellitus and hypertension.  A March 2010 treatment note also assessed the Veteran with chronic kidney disease.  A December 2009 VA examination, however, indicated that renal insufficiency was not present.  In this regard the examiner noted that while the Veteran had been told he had renal insufficiency, after reviewing the labs the examiner could not find any abnormalities.  A July 2010 VA examination associated with the Veteran's diabetes mellitus, type II, noted that the Veteran did not have kidney disease.  

Finally, as noted above, a VA examination was requested in the September 2010 remand to resolve the discrepancy.  The December 2010 VA examiner, after reviewing the blood work, urine samples, and the March 2008 nephrology note, determined that the Veteran did not have chronic renal insufficiency.  The examiner further explained his determination by noting that the Veteran's current creatinine was normal, and despite some fluctuations in the past, the Veteran's creatinine levels always returned to normal and more or less remained normal the majority of the time.  The examiner noted that even the March 2008 nephrology report stated that the elevated creatinine levels could be a reflection of muscle mass.  The examiner further stated that if the Veteran had renal insufficiency the Veteran's microalbuminuria/urine creatinine ratio would have consistently (longer than 3 months) shown abnormal values, but the values had been consistently within normal limits.  With regard to the VA clinical notes that diagnosed the Veteran with chronic kidney disease as per the Kidney Disease Outcomes Quality Initiative (KDOQI) criteria, the examiner noted that for the Veteran to have chronic kidney disease under the KDOQI criteria in 2007 the Veteran would have to exhibit a glomerular filtration rate (GFR) of less than 60 for three months.  The examiner calculated the Veteran's recent creatinine levels and determined that the Veteran had a GFR of 64.  The examiner then noted that the Veteran's examination results were normal and opined that the Veteran did not have renal insufficiency.  

Initially, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

While the Board acknowledges the diagnoses provided by the November 2007 VA examiner and the Veteran's treating nurse practitioner, and in the VA treatment records, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the December 2010 VA examiner's opinion is the most persuasive medical evidence addressing the diagnosis with regard to the Veteran's claim for a kidney disorder.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record including the prior conflicting diagnoses.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the December 2010 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, to include the aforementioned conflicting opinions, the Board finds that it is entitled to the most weight regarding the diagnoses of the Veteran's claimed kidney disorder.

Therefore, with acknowledgment that the record does contain some evidence of current diagnoses, the Board finds that the more probative evidence indicates that the Veteran does not have a current diagnosis of renal insufficiency that is related directly to his active duty service or secondarily to his service-connected diabetes mellitus. 

II.  Hypertension

VA regulations provide that certain disorders associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307, 3.309.  VA recently amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes coronary artery disease but does not include, in pertinent part, hypertension.  The amended regulation was made effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  Thus, the Veteran is not entitled to the presumption of service connection for hypertension on the basis of exposure to Agent Orange.

The Board notes further that 38 C.F.R. § 3.309 provides that cardiovascular-renal disease, including hypertension, is a presumptive disorder.  Hypertension is an early symptom of cardiovascular-renal diseases and as such disabling hypertension developed within a year of active duty service is entitled to service connection.  See 38 C.F.R. § 3.309 (2011).  In this instance the Board notes that the record indicates that the Veteran was not diagnosed with hypertension until 2001, approximately 32 years after active duty service, and as such the Veteran is not entitled to presumptive service connection on this basis with regard to his claim for hypertension.  

The Federal Circuit has held that when a claimed disorder is not determined to be a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes initially that the Veteran has been diagnosed with hypertension, as most recently noted in the December 2010 VA examination.  As such, the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2011).

While the Board acknowledges that the Veteran has a current disability, as will be further explained below, the more probative evidence does not demonstrate that the Veteran's hypertension is directly related to his active duty service or secondarily to his service-connected diabetes.

By way of history, the Board notes that there have been both positive and negative nexus opinions with regard to the Veteran's hypertension.  In this regard, the Board notes that the Veteran underwent a VA examination in November 2004 in which an examiner noted that the Veteran had hypertension that dated back to 2001, three years prior to a diabetes mellitus, type II, diagnosis.  The examiner further noted that without any evidence of diabetic nephropathy, the Veteran's hypertension appeared to be essential and idiopathic.  The Board also notes that additional opinions of record indicate that the Veteran's hypertension is not proximately due to his diabetes, as the diagnosis for hypertension predated the diagnosis of diabetes by at least three years.  

Subsequently, the Veteran was afforded a November 2007 VA examination associated with the Veteran's service-connected diabetes.  The November 2007 VA examiner indicated that the Veteran had hypertension that was worsened or increased by his diabetes.  The examiner stated that the Veteran's diabetes had been poorly controlled during the preceding 24 months.  As a result, the Veteran's hypertension had been difficult to control, and had recently required a doubling of his hypertension medication.  

In contrast, a December 2009 VA examiner opined that the Veteran's hypertension was not the result of the Veteran's diabetes as the Veteran was diagnosed with hypertension prior to his diagnosis of diabetes.  More recently, a July 2010 VA examination associated with the Veteran's diabetes mellitus, type II, noted that the Veteran did have hypertension but that it was not a complication of the Veteran's diabetes, nor was it worsened or increased by the Veteran's diabetes.  Finally the December 2010 VA examiner opined that the Veteran's hypertension was diagnosed prior to his diabetes and was therefore not the result of the Veteran's service-connected diabetes.  Additionally the examiner noted that the Veteran's service-connected diabetes did not aggravate the Veteran's hypertension as evident in the fact that the Veteran's medications and dosages have remained the same for the last few years and the Veteran's blood pressure appeared under control.  

While the Board acknowledges the positive etiological opinion of the November 2007 VA examiner, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the December 2010 VA examiner's opinion is the most persuasive medical evidence addressing the etiology of the Veteran's hypertension.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it was based on a review all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The Board notes that although the November 2007 examiner indicated that the Veteran's hypertension had been worsened or increased by the Veteran's service-connected diabetes which itself had been poorly controlled for the previous 24 months, the Board notes that secondary service connection pursuant to 38 C.F.R. § 3.310 requires a permanent increase in disability; temporary or intermittent flare-ups of symptoms of a disorder, alone, do not constitute sufficient evidence of aggravation unless the underlying disorder worsened,  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  As noted, the December 2010 examiner found no relationship between the Veteran's hypertension and diabetes as the Veteran's dosages and medications had remained the same for the last previous years and the Veteran's blood pressure appeared to be under control.  See also July 2010 VA examination (examiner found that the Veteran's hypertension was not a complication of the Veteran's diabetes nor worsened or increased by it).  As the December 2010 VA examiner's opinion was based upon an evaluation of the Veteran a review of the claims folder, which included the aforementioned conflicting opinion, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's hypertension.  The Board acknowledges that the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes, as previously stated, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to the Veteran's claim for renal insufficiency, the Board does not find that the Veteran is competent to render diagnosis of renal insufficiency.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify a specific diagnosis based solely on observation.  Further, the Veteran has not demonstrated the medical knowledge required to establish a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a diagnosis with regard to the Veteran's claim for renal insufficiency.

With respect to the issue of hypertension, the Veteran also lacks the medical expertise necessary in that the probability of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he has a hypertension that is related to his service-connected diabetes.  In addition, with regard to service connection for hypertension, as noted above, the Veteran did contend that his hypertension could be due to herbicide exposure, however, hypertension is not a presumptive disorder for purposes of Agent Orange exposure; further, there is no competent evidence of a diagnosis of hypertension within a year of active duty service.  Thus, service connection on these bases is not warranted.  

With consideration of all of the above, the Board notes that the more probative evidence fails to demonstrate that the Veteran has renal insufficiency or hypertension that is related to his active duty service or service-connected diabetes.  Therefore, the Board finds that the Veteran's claims for service connection for renal insufficiency and hypertension to include as due to herbicide exposure and as secondary to his service-connected diabetes mellitus must be denied.

Under the above circumstances, the Board finds that the more probative evidence does not support the Veteran's claims of service connection for renal insufficiency and hypertension on a direct or secondary service connection basis.  In this regard, the Board notes that the more probative evidence indicates that the Veteran does not have a current diagnosis with regard to renal insufficiency and while there is a current diagnosis with regard to hypertension, the probative evidence fails to indicate that the Veteran's hypertension is etiologically related to his active duty service or to his service-connected diabetes.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or due to herbicide exposure, is denied

Entitlement to service connection for renal insufficiency, to include as secondary to diabetes mellitus type II is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


